Citation Nr: 0735899	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  00-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for intervertebral disc 
disease, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in September 2002 
to consider the issue of whether new and material evidence 
had been submitted to reopen the claim.  The Board found that 
new and material evidence had been submitted and reopened the 
claim for service connection for a back disability.

In October 2003, the Board remanded the issue of entitlement 
to service connection for a back disability for further 
development.  The case was subsequently returned to the Board 
and, in June 2006, the Board requested a VHA medical opinion 
to develop the medical evidence.  The Board obtained the 
requested VHA medical opinion in August 2006.  In January 
2007, at the request of the veteran, the Board remanded the 
case for RO-level consideration of the new evidence.

The veteran was afforded a video conference hearing  before 
the Board at the RO in March 2002.  This hearing was 
conducted by a Veterans Law Judge who has since left the 
Board.  In April 2006 the veteran was offered a new hearing 
but, in a reply letter dated that same month, the veteran 
declined to participate in another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's January 2007 Remand, the RO/AMC 
considered newly obtained evidence and re-adjudicated this 
case.  The RO/AMC continued the denial of the claim and 
issued a supplemental statement of the case in July 2007, 
indicating to the veteran that he had 60 days to respond.  In 
August 2007, the RO received new correspondence from the 
veteran, including attached evidence in support of his claim.  
This August 2007 submission provided a rebuttal to the 
supplemental statement of the case and introduced new 
evidence to the record; the veteran submitted copies of 
letters he wrote during his service in Vietnam making 
reference to back pain and the activity he claims caused his 
current back pathology.  The case was then forwarded to the 
Board.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).  
Accordingly, this case must be returned to the RO for 
appropriate consideration and issuance of a supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record 
with all new evidence submitted since the 
July 2007 supplemental statement of the 
case, including the evidence submitted by 
the veteran in August 2007, and determine 
if the benefit sought can be granted.  If 
the claim remains denied, then the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



